Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-22 are pending.  
Applicant’s election without traverse of Group I, claims 1-15, and 17-22 in the reply filed on 3/2/2022 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.
Claims 1-15, and 17-22 are examined on the merits.

	
Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10357513. Claim 1 of U.S. Patent No. 10357513 recites “A method of treating a subject diagnosed with a cognitive impairment, the method comprising, administering an effective amount of a Plasma Fraction using a Pulse Dosed dosing regimen, wherein the Plasma Fraction is a Plasma Protein Fraction comprising between 83% to 95% albumin.” Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10357513 encompass the scope of the current claims.

Claims 1-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10874692. Claim 1 of U.S. Patent No. 10874692 recites “A method of treating a subject diagnosed with a cognitive impairment, the method comprising, administering to the subject an effective amount of young plasma using a Pulse Dosed dosing regimen, wherein the Pulse Dosed dosing regimen comprises at least 3 to 14 consecutive days of administration.” Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10874692 encompass the scope of the current claims.

Claims 1-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11040068. Claim 1 of U.S. Patent No. 11040068 recites “A method of treating a subject diagnosed with a cognitive impairment, the method comprising, administering an effective amount of a Plasma Fraction using a Pulse Dosed dosing regimen, wherein the Plasma Fraction is a Human Albumin Solution (HAS) comprising at  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11040068 encompass the scope of the current claims.
Claims 1-15, and 17-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, and 9-14 of copending Application No. 17/582,974. Claim 1 of copending Application No. 17/582,974 recites “A method of treating a cognitive disorder, comprising administering an effective amount 5 of a Plasma Fraction to a subject diagnosed with a cognitive disorder”. Although the conflicting claims are not identical, they are not patentably distinct from each other because cognitive disorder and cognitive impairment overlaps in concept, they are not patentably distinct from each other because claims 1-6, and 9-14 of copending Application No. 17/582,974 encompass the scope of the current claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 13 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites the following limitations in the claims, and there are insufficient antecedent basis for these limitations in the claims:
“The method of claim 7 wherein the plasma fraction or young plasma is derived from a pool of young individuals” in claim 3, at lines 1-2. However, neither claim 7 nor claim 1 mentions anything about young plasma. Claim 20 is rejected for the same reason.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10-12, and 17-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Grifols Roura (US 2009/0111740 A1).
albumin (thus commercially available, thus claim 4 is met) for the preparation of a drug for the treatment of patients suffering from cognitive disorders (thus a method of treating a subject diagnosed with a cognitive imparment, thus a human, thus a mammal, thus claims 11 and 12 are met). In particular, the invention relates to methods of treating patients suffering from cognitive disorders, in which the mode of administration of the drug comprises the administration to the patient for a minimum of three successive times (thus using a pulse dosed dosing regimen; thus monitoring the subject for improving cognitive function, thus claim 10 is met) of a therapeutically effective amount of human therapeutic albumin by plasma exchange and/or intravenous perfusion (thus plasma fraction, thus plasma protein fraction, thus claims 1 and 2 are met; thus a protein-enriched plasma protein product, thus claim 5 is met; thus a mammalian blood product, thus claims 7 and 8 are met), independently of the content of A.beta. in the patient's blood (see Abstract). The invention is the result of the investigations performed by the inventor, which have resulted in a new use of human therapeutic albumin for treatment preferably by therapeutic plasma exchange which has proved to be effective in the treatment of Alzheimer's disease [0003] (thus a mammal, thus a human, thus claims 11 and 12 are met). A therapeutic treatment is also described for persons suffering from Alzheimer's disease or patients diagnosed with this disease who are in the initial stages of the disease, or in those in which other risk factors are identified for the development of the disease, including giving the patient a plasma exchange with albumin in a series of sessions, preferably more than three, over a period of between several days and several weeks, preferably a maximum of approximately three weeks (thus monitoring the subject for 
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 6, 7, 9-11, 13, 18, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Middeldorp et al (Middeldorp et al, Preclinical Assessment of Young Blood Plasma for Alzheimer Disease. JAMA Neurology, (NOV 1 2016) Vol. 73, No. 11, pp. 1325-1333).
Middeldorp et al teach AB   IMPORTANCE Alzheimer disease (AD) pathology starts long before clinical symptoms manifest, and there is no therapy to treat, delay, or prevent the disease.  A shared blood circulation between 2 mice (aka parabiosis) or repeated injections of young blood plasma (plasma from 2-to 3-month-old mice) (thus claims 6, 7, 13, and 18 are met) into old mice has revealed benefits of young plasma on synaptic function and behavior.  However, to our knowledge, the potential benefit of young blood has not been tested in preclinical models of neurodegeneration or AD.OBJECTIVES To determine whether young blood plasma ameliorates pathology and cognition in a mouse model for AD and could be a possible future treatment for the disease. DESIGN, SETTING, AND PARTICIPANTS In this preclinical study, mice that harbor a human mutant APP gene, which causes familial AD, were aged to develop AD-like disease including accumulation of amyloid plaques, loss of synaptic and neuronal proteins, and behavioral deficits.  The initial parabiosis studies were done in 2010, and the final studies were conducted in 2014.  Alzheimer disease model mice were then treated either by surgically connecting them with a young healthy mouse, thus providing a shared blood circulation through parabiosis, or through repeated injections of plasma from young mice. MAIN 
Middeldorp et al teach prior to administration, plasma was dialyzed using 3.5 kDa slide-A-Lyzer Dialysis Cassettes in PBS to remove edetic acid (thus a plasma fraction, thus claims 1 and 9 are met).Adult female APP mice and wild type litermates were systemically treated with young plasma via intravenous injections into the tail vein twice a week for 4 weeks (page 1326, 2nd column, last paragraph bridging page 1327).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim 9 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Castellano et al (Castellano et al, Human umbilical cord plasma proteins revitalize hippocampal function in aged mice. Nature, (20170427) Vol. 544, No. 7651, pp. 488-492. Electronic Publication Date: 19 Apr 2017).  

function, plasma pools were created from cord, young adult, and elderly donors and injected intravenously into aged NSG mice every fourth day for 2 weeks before dissection of hippocampi for analyses (page 488, 2nd column, 2nd paragraph) (thus using a pulse dosed dosing regimen). Castellano et al teach together, our results argue that systemic factors present early in life may be beneficial for revitalization of aged tissue and that TIMP2, a protein enriched during development, represents such a restorative factor for the aged hippocampus (page 492, 1st column, 2nd paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 14, 17-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grifols Roura as applied to claims 1, 2, 4, 5, 7, 8, 10-12, and 17-19 above.
The teachings of Grifols Roura are set forth above and applied as before.
The teachings of Grifols Roura do not specifically teach the treatment is five to seven consecutive days, or 83-95% albumin.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the treatment regimen according to the dosage of the medicine, such as the concentration of the albumin, and the condition of the patient since Grifols Roura teaches a therapeutic treatment is also described for persons suffering from Alzheimer's disease or patients diagnosed with this disease who are in the initial stages of the disease, or in those in which other risk factors are identified for the development of the disease, including giving the patient a plasma exchange with albumin in a series of sessions, preferably more than three, over a period of between several days and several weeks. Determining an appropriate treatment regimen (including albumin concentration or the treatment duration is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent upon the dosage of the treatment, and the disease condition of the subject.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1-5, 7, 8, 10-12, 14, 15, 17-19, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grifols Roura as applied to claims 1-5, 7, 8, 10-12, 14, 17-19, and 21 above, and further in view of Baker et al (Baker et al, Aerobic exercise reduces phosphorylated tau protein in cerebrospinal fluid in older adults with mild cognitive impairment. Alzheimer's and Dementia, (July 2015) Vol. 11, No. 7, Supp. SUPPL. 1, pp. P324).

The teachings of Grifols Roura do not specifically teach exercise in claims 15 and 22.
Baker et al teach we have shown that in older adults with mild cognitive impairment, aerobic exercise has favorable effects on executive function and plasma beta amyloid, a biomarker linked to Alzheimer's disease pathology.  These and similar findings by other investigators suggest that aerobic exercise may be a disease modifying intervention for adults in the earliest stages of the disease.  High tau protein levels in the brain predict rate of progression to Alzheimer's dementia; thus, identifying interventions that can successfully reduce tau levels is a priority in clinical treatment trials.  Methods: We enrolled 65 sedentary older adults (age: 55-89yrs) with amnestic MCI and prediabetes, as per American Diabetes Association hemoglobin A1c criteria given the added dementia risk conferred by early glucometabolic disease.  Participants were randomized to an aerobic training or a stretching control group, and completed structured exercise under the supervision of a trainer for 45-60 min, 4 times/week for 6 months using community facilities.  The aerobic group exercised at 70-80% of heart rate reserve (HRR), while the stretching group exercised at an intensity below 35% HRR.  At baseline and month 6, participants completed cognitive testing (verbal recall, tests of executive function), a 400m timed walk test, glucose tolerance test, body fat assessment, and blood and cerebrospinal fluid (CSF) collection.  Forty participants also received structural and functional brain MRI.  ANCOVA models were used with adjustments for age and education.  Results: Adherence to the intervention protocols was 92%, and aerobic exercise improved walk times and glucose tolerance relative to the control group (p<0.05).  Six months of structured moderate-to-high intensity aerobic exercise reduced CSF levels of phosphorylated and total tau protein, particularly for adults over the age of 70 years (p<0.05).  We also report exercise-induced increases in blood 
	       It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to follow an exercise regimen after the plasma treatment since Baker et al teach in older adults with mild cognitive impairment, aerobic exercise has favorable effects on executive function and plasma beta amyloid, a biomarker linked to Alzheimer's disease pathology. Therefore, one of the ordinary skill in the art would have been motivated to follow an exercise regimen after the plasma treatment, as both of the references teach treating cognitive impairment and it makes sense to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655